Citation Nr: 0723584	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-13 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity.

4.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

5.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1969 to September 1970.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by 
the RO.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2006).  VA is also required to provide 
a medical examination and/or opinion when necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006).

Here, the veteran contends that his service-connected 
diabetes mellitus and peripheral neuropathy of both upper 
and both lower extremities have gotten worse and that 
increased ratings are, therefore, warranted.

The veteran was last examined by VA in May 2004 to 
determine the extent of impairment caused by his diabetes 
mellitus and peripheral neuropathy.  At that time, the 
claims file was not made available to the examiner for 
review.

Since May 2004, VA has followed the veteran approximately 
every three months for diabetes mellitus and peripheral 
neuropathy.  In September 2005 and March 2006, nerve 
conduction studies were consistent with peripheral 
neuropathy.  In December 2006, the veteran was treated in 
the Emergency Room for a hypoglycemic reaction, and in 
January 2007, consideration was given to adjusting his 
dosage of insulin.  Lay statements, dated in May 2004, 
and a report of VA psychiatric treatment, dated in 
September 2005, suggest that the veteran's activities are 
restricted due, at least in part, to his diabetes 
mellitus and peripheral neuropathy.  

During recent treatment by VA, the veteran reportedly 
demonstrated multiple additional disabilities, including 
degenerative disc disease of the cervical spine; 
anterolisthesis of the lumbar spine; coronary artery 
disease; peripheral vascular disease; and hypertension.  

In light of the new evidence that has not been reviewed 
by an examiner, and the evidence of possibly worsening 
disability, a remand is required in order to have the 
veteran re-examined.  The record, as it stands, contains 
some information which suggests that the veteran may be 
entitled to higher ratings for certain of his 
disabilities.  However, the veteran's assertions 
notwithstanding, the record does not contain all of the 
information necessary to a full and proper adjudication 
of his claims.  It is not entirely clear, for example, 
which of the nerves in the veteran's extremities are 
affected by peripheral neuropathy, and to what extent.  
Nor is there adequate information in the record as to the 
nature and relative severity of his diabetes-related 
symptoms.  See, e.g., 38 C.F.R. § 3.327(a) (2006) 
(indicating that re-examinations are generally required 
if evidence indicates that the current rating may be 
incorrect).

The veteran is hereby notified that it is his 
responsibility to report for the examinations scheduled 
in connection with this REMAND, and to cooperate in the 
development of his case.  The consequences of failure to 
report for a VA examination without good cause may 
include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 
(2006).

Additionally, during the course of the appeal, the United 
States Court of Appeals for Veterans Claims (Court) held 
that prior to rendering a decision, VA was required to 
notify the veteran of all of the elements of the claim, 
including the fact that a disability rating and an 
effective date for the award of benefits would be 
assigned if the claimed benefits were granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
To date, VA has not notified the veteran of the 
disability rating or effective date elements of the 
claim.

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is REMANDED for the 
following actions:

1.  Notify the veteran of the 
considerations involved in assigning 
a disability rating and effective 
date if VA grants the benefits sought 
on appeal.  Dingess/Hartman, supra.

2.  When the actions in part 1 have 
been completed, schedule the veteran 
for endocrinologic and neurologic 
examinations to determine the extent 
of impairment due to his diabetes 
mellitus and peripheral neuropathy of 
both upper and both lower 
extremities.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  

The claims folder must be made 
available to the examiner for review, 
and the examiner must verify that the 
claims folder has, in fact, been 
reviewed.  

The examiners must identify and 
explain the elements supporting the 
diagnoses of diabetes mellitus and 
peripheral neuropathy and distinguish 
them from any other disabilities 
found to be present.

With regard to diabetes mellitus, the 
examiners must also set forth the 
regimen in place for the management 
of the veteran's diabetes, including, 
but not limited to, the dosage of 
insulin or oral hypoglycemic agents, 
a restricted diet, and any medically 
required regulation of his activities 
(e.g., avoidance of strenuous 
occupational and recreational 
activities).  

Further, the examiners must state 
whether the veteran's diabetes 
mellitus produces episodes of 
ketoacidosis or hypoglycemic 
reactions requiring hospitalization 
and/or visits to a diabetic care 
provider; progressive loss of weight 
and strength; or complications (other 
than peripheral neuropathy) that 
would be compensable if separately 
evaluated. 

As to the peripheral neuropathy of 
both upper and both lower 
extremities, the examiners must:  
a) specifically identify the 
peripheral nerves affected; and 
b) render an opinion as to the 
degree of paralysis (e.g., mild, 
moderate, or severe incomplete 
paralysis or complete 
paralysis), if any, of the 
nerves affected.  

3.  When all of the requested actions 
have been completed, undertake any 
other indicated development, and then 
readjudicate the issues of 
entitlement to increased ratings for 
diabetes mellitus and for peripheral 
neuropathy of both upper and both 
lower extremities.  

If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

                                                              
(CONTINUED ON NEXT PAGE)



The veteran need take no action unless he is notified to 
do so.  It must be emphasized, however, that he has the 
right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2006).

